                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAYO BROWN, pleading on his own
 behalf and on behalf of all similarly
 situated consumers,
                                                          CIVIL ACTION
                       Plaintiff,                         NO. 17-5760

       v.

 FIRSTSOURCE ADVANTAGE, LLC,

                       Defendant.



                                         ORDER

      AND NOW, this 12th day of February, 2019, upon consideration of American

Express Bank, FSB’s Motion to Compel Arbitration (ECF No. 24), Plaintiff’s Response

(ECF No. 28) and American Express’s Reply (ECF No. 31), it is ORDERED that the

Motion to Compel Arbitration is GRANTED. The parties shall arbitrate the claim

raised in Plaintiff’s Complaint (ECF No. 1).

      It is further ORDERED that this action shall be STAYED and placed in CIVIL

SUSPENSE pending the outcome of arbitration. The parties shall submit to the Court

status reports on the progress of the arbitration proceeding every ninety (90) days.


                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.
